Case 2:20-cv-10411-PA-RAO Document 10 Filed 01/22/21 Page 1 of 1 Page ID #:125


 1                                                                                        JS-6
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11   JUSTICE LEAGUE CONSULTING,                   CV 20-10411 PA (RAOx)
12                Plaintiff,                      JUDGMENT OF DISMISSAL
13          v.
14   6th CIRCUIT COURT OF APPEALS, et
     al.,
15
                  Defendants.
16
17
           Pursuant to the Court’s January 22, 2021 Minute Order dismissing this action without
18
     prejudice pursuant to 28 U.S.C. § 1406,,
19
           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
20
     dismissed without prejudice for having been filed in the wrong venue.
21
22
     DATED: January 22, 2021
23                                                   _________________________________
24                                                              Percy Anderson
                                                       UNITED STATES DISTRICT JUDGE
25
26
27
28
